— Order denying a motion for a preference under subdivision 5 of rule V of the Trial Term Rules unanimously reversed, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion granted, with $10 costs. The affidavits disclose injuries, and special damages attributable to them, sufficient to warrant a preference within the meaning of the rule (Chernow v. City of New York, 6 A D 2d 1000). Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.